Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because, e.g., the drawings should show the section lines upon which the sectional views such as FIGS. 18, 21, 24, etc. are taken.  See 37 CFR 1.84(h)(3).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
1.	The disclosure is objected to because of the informalities, inter alia, the Brief Description
of the Drawings should describe the section lines upon which the sectional views such as FIGS. 18, 21, 24, etc. are taken.  Please see MPEP § 608.01(f). Appropriate correction is required.
2.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims 1-12, 14 and 16-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 15-18 and 21-22 of copending Application No. 16673981 (Appl.’981). Although the claims at issue are not identical, they are not patentably distinct from each other because Applicant used different mechanics of claim drafting to claim not patentably distinct inventions.  For example, Applicant changed the term “internal” in the claims of this application to “external” in the claims of Appl.’981 or vice versa.  See In re Griswold 150 USPQ 804 (CCPA 1966) and MPEP § 804.02.  See, e.g., a comparison between claim 1 of this application and claim 1 of Appl.’981 as follows:
Common 		  	This Appl.			Appl.’981
bicycle sprocket arrangement (14, FIG. 2)
internal spline (52, FIG. 2)
external spline (50, FIG. 2)
sprocket support body (30, FIG. 2)
bicycle hub assembly (12, FIG. 2)
first internal-spline 
driving surfaces (78, FIG. 22)

        	second internal-spline 
driving surface (80, FIG. 22)

first external-spline 
driving surfaces (58, FIG. 22)

        	second external-spline 
driving surface (68, FIG. 22)
 	
	As noted, claim 1 of this application claims the first and second internal-spline driving surfaces 78, 80; meanwhile, claim 1 of Appl.’981 claims the first and second external-spline driving surfaces 58, 68. However, the bicycle sprocket arrangement 14 claimed in this application inherently comprises the first and second external-spline driving surfaces 58, 68 claimed in claim 1 of Appl.’981.  On the other hand, the sprocket support body 30 claimed in Appl.’981 inherently comprises the first and second internal-spline driving surfaces 78, 80 claimed in claim 1 of this application.  In fact, the first and second external-spline driving surfaces 58, 68 are essential structural elements that couple with the first and second internal-spline driving surfaces 78, 80 or vice versa so that the sprocket arrangement 14 or the sprocket support body 30 can be operative for its intended design as evidenced by identical or substantially identical drawings in this application and in Appl.’981, and the disclosure of this application and Appl.’981 as seen in Pub. No. US 20200300307 of this application at ¶ 173 and Pub. No. US 20200298619 of Appl.’981 at ¶ 185. 
The above comparison is also applied to claims 2-12, 14 and 16-17 of this application with claims 2-8, 15-18 and 21-22 of Appl.’981. See AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014) (It is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context) and Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010) cited in MPEP § 804.    
On the other hand, the coupling comprising internal and external splines for bicycle sprocket arrangement or sprocket support body is conventional and/or well known as evidenced by, e.g., US 20180346067 of Fujita et al., or other references cited in the record or classified under CPC classification symbols such as F16D41/32, B60B27/0026, etc.  See MPEP § 2144.03.
It would have been obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of this application to form the first and second internal-spline driving surfaces for the sprocket support body claimed in claim 1 of Appl.’981 in order to couple with the first and second external-spline driving surfaces claimed in claim 1 of this application since it would make the bicycle sprocket arrangement claimed in claim 1 of this application to be operative as implicitly taught or suggested by claim 1 of Appl.’981 or by common knowledge in the art.  See MPEP § 2144.03.  Put differently, the use of first and second internal-spline driving surfaces for coupling with first and second external-spline driving surfaces claimed in claim 1 of this application or vice versa would not have been uniquely challenging to the PHOSITA because it is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement."  KSR Int'l. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) and it “does no more than yield predictable results.”  KSR at 1739.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Indication of Allowable Subject Matter
1.	Claims 21-27 are allowed.
2.	Claims 13, 15 and 18-20 are objected to as being dependent upon a rejected base claim,
 but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
3.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.	Fukunaga et al. (US 20200239106) teaches internal and external splines 14 and 16 in, e.g., FIG. 19; and
b.	Fujita et al. (US 20180346064) teaches additional external splines 52 (FIGS. 13-14).  Ibid. ¶ 211 et seq.).
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109. The examiner can normally be reached Monday-Friday, 9:00 AM ET – 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/Primary Examiner, Art Unit 3656